UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-4806
SHAMEL MEADOWS,
            Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 03-4126
EDDIE HARLEY,
                Defendant-Appellant.
                                       
          Appeals from the United States District Court
           for the District of Maryland, at Baltimore.
                J. Frederick Motz, District Judge.
                         (CR-02-54-JFM)

                   Submitted: September 4, 2003

                      Decided: October 3, 2003

     Before WIDENER, KING, and SHEDD, Circuit Judges.



No. 02-4806 affirmed and No. 03-4126 affirmed in part and dismissed
in part by unpublished per curiam opinion.
2                    UNITED STATES v. MEADOWS
                            COUNSEL

Tariq K. El-Shabazz, Philadelphia, Pennsylvania, for Appellants.
Thomas M. DiBiagio, United States Attorney, Philip S. Jackson,
Assistant United States Attorney, Baltimore, Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   In these consolidated appeals, Shamel Meadows and Eddie Harley
appeal their convictions and sentences for various drug charges.
Meadows pled guilty to conspiracy to distribute five kilograms or
more of cocaine, fifty grams or more of cocaine base, and 100 grams
or more of heroin, in violation of 21 U.S.C. § 846 (2000). Following
a jury trial, Harley was convicted of the conspiracy charge, in viola-
tion of § 846; possession with intent to distribute five kilograms or
more of cocaine, fifty grams or more of cocaine base, and 100 grams
or more of heroin, in violation of 21 U.S.C. § 841(a)(1) (2000); and
aiding and abetting, in violation of 18 U.S.C. § 2 (2000).

   Both Meadows and Harley contend that the district court erred in
denying their motions to suppress evidence seized from a residence
because the search warrant affidavit failed to establish that drugs
would be found at the residence. We review a district court’s factual
findings underlying a motion to suppress for clear error, and the dis-
trict court’s legal determinations de novo. Ornelas v. United States,
517 U.S. 690, 699 (1996); United States v. Rusher, 966 F.2d 868, 873
(4th Cir. 1992). When a suppression motion has been denied, we
review the evidence in the light most favorable to the government.
See United States v. Seidman, 156 F.3d 542, 547 (4th Cir. 1998).

   Our review of the record establishes that the search warrant appli-
cation established probable cause for the issuance of the search war-
                     UNITED STATES v. MEADOWS                        3
rant. Unlike United States v. Lalor, 996 F.2d 1578 (4th Cir. 1993),
upon which Appellants rely, there was evidence in this case from
which the officers could reasonably infer that drugs would be found
at Harley’s residence, including Harley’s evasive answers regarding
his place of residence and his use of an alias on paperwork connected
with the residence. Moreover, even if the warrant application did not
establish probable cause, we conclude that the officers conducting the
search properly acted in good faith reliance on the search warrant. See
United States v. Leon, 468 U.S. 897 (1984).

   Harley also challenges the district court’s failure to depart down-
ward based on his physical impairment and diminished mental capac-
ity. A sentencing court’s decision not to depart is not reviewable
unless the court’s decision is based on a mistaken view that it lacks
authority to do so. United States v. Brock, 108 F.3d 31, 33 (4th Cir.
1997). The record does not indicate that the district court failed to
understand its ability to depart. Accordingly, this claim must be dis-
missed.

   We affirm Meadows’s and Harley’s convictions. We also affirm
Harley’s sentence but dismiss the portion of Harley’s appeal that chal-
lenges the district court’s decision not to depart. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                         No. 02-4806 - AFFIRMED
                                No. 03-4126 - AFFIRMED IN PART
                                        AND DISMISSED IN PART